Name: Council Regulation (ECSC, EC, Euratom) No 542/97 of 13 March 1997 laying down the weightings applicable from 1 July 1996 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  economic analysis;  budget;  monetary economics;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 26. 3 . 97 EN Official Journal of the European Communities No L 84/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EC, EURATOM) No 542/97 of 13 March 1997 laying down the weightings applicable from 1 July 1996 to the remuneration of officials of the European Communities serving in third countries the date of the Council decision setting the weightings to apply with effect from 1 July 1996; Whereas, however, in order for the weightings applicable within the Community to reflect the remuneration and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the decision and for its effects to be spread over a period of no more than 12 months follow ­ ing the date of that decision , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employ ­ ment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EC) No 2485/96 (2), and in particular the first subparagraph of Article 13 of Annex X thereto, Having regard to the proposal from the Commission , Whereas account should be taken of changes in the cost of living in countries outside the Community and weight ­ ings applicable to remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 July 1996; Whereas, under Annex X of the Staff Regulations, the Council sets the weightings every six months; whereas it will accordingly have to set new weightings for the coming half-years; Whereas the weightings to apply with effect from 1 July 1996 in respect of which payment has been made on the basis of a previous regulation could lead to retrospective adjustments to remuneration (positive or negative); Whereas provision should be made for back-payments in the event of an increase as a result of these weightings; Whereas provision should be made for the recovery of sums overpaid in the event of a reduction as a result of these weightings for the period between 1 July 1996 and Article 1 With effect from 1 July 1996, the weightings applicable to remuneration paid in the currency of the country of employment of Community officials shall be as shown in the Annex . The exchange rates for the calculation of such remunera ­ tion shall be those used for implementation of the general budget of the European Communities for the month preceding the date referred to in the first subparagraph . Article 2 In accordance with the first subparagraph of Article 13 of Annex X to the Staff Regulations, the Council shall set weightings every six months. It shall accordingly set new weightings with effect from 1 January 1997 . The institutions shall make back payments in the event of an increase in remuneration as a result of these weight ­ ings . (') OJ No L 56, 4. 3 . 1968, p. 1 . 2 OJ No L 338 , 28 . 12 . 1996, p . 1 . No L 84/2 \ ~EN \ Official Journal of the European Communities 26 . 3 . 97 For the period between 1 July 1996 and the date of the Council decision setting the weightings applicable with effect from 1 July 1996, the institutions shall make retro ­ spective negative adjustments to remuneration in the event of a reduction as a result of these weightings . Retrospective adjustments involving the recovery of sums overpaid shall , however, concern only a period of no more than six months preceding the decision and this recovery shall be spread over no more than 12 months from the date of that decision . Article 3 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 March 1997. For the Council The President J. VAN AARTSEN 26. 3 . 97 I EN I Official Journal of the European Communities No L 84/3 ANNEX Place of employment Economic parities July 1996 Exchange rates June 1 996 (**) weightings July 1 996 (*"' 61,52 0,00 243,96 94,31 94,10 83,36 58,50 85,55 71,62 67.97 0,00 0,00 61.30 78.98 38.54 79.17 83.59 92.04 67,94 111,52 78.49 84.66 78.18 68,03 89,23 96,43 65.62 92.63 81,93 62.67 1 1 7,20 74,78 59,69 80,43 0,00 0,00 36.05 0,00 72,60 122,36 80.55 82,18 36,67 92.31 100,91 62,10 59,50 0,00 100,56 73,14 40,60 80,10 105,45 49,84 156,28 63.84 Albania Algeria (*) Angola Antigua and Barbuda Argentina Australia Bangladesh Barbados Belize Benin Bolivia (*) Bosnia-Herzegovina (*) Botswana Brazil Bulgaria Burkina Faso Burundi Cameroon Canada Central African Republic Chad Chile China Colombia Comoros Congo Costa Rica Cote d'lvoire Cyprus Czech Republic Djibouti Dominican Republic Egypt Equatorial Guinea Eritrea (*) Estonia (*) Ethiopia Former Yugoslavia (*) Fiji Gabon Gambia Georgia Ghana Grenada Guinea Guinea-Bissau Guyana Haiti 0 Hong Kong Hungary India Indonesia Israel Jamaica Japan Jordan 2,2556249 0 2468615,215 0,081068 0,0299492 0,0333145 0,7777071 0,0544729 0,0456028 11,1971251 0 0 0,0647352 0,0244446 1,5568537 13,0420989 7,4564554 15,1617187 0,0296948 18,3698684 12,9296478 11,0214007 0,2073044 23,1500329 11,0233646 15,8847088 4,2914188 15,259141 0,0123438 0,5561112 6,6312349 0,3064145 0,0632051 13,2482031 0 0 0,0725413 0 0,0316962 20,1557622 0,2471755 0,0261629 18,8697439 0,079351 1 32,1593765 457,1247205 2,661 6635 0 0,2497118 3,5476908 0,4445627 59,0410903 0,1092398 0,6155779 5,3131863 0,0141788 3,6664956 1,7800246 1011910,183 0,0859623 0,0318279 0,0399664 1,329363 0,063674 0,063674 16,4725649 0 0 0,1056 0,0309521 4,0390985 16,4725649 8,9198109 16,4725649 0,0437082 16,4725649 16,4725649 13,0191381 0,2651535 34,0309682 12,3543728 16,4725649 6,5397947 16,4725649 0,0150657 0,8873902 5,6580287 0,4097521 0,1058896 16,4725649 0 0 0,2012113 0,1605575 0,0436567 16,4725649 0,3068708 0,031837 51,4588586 0,0859623 31,8684471 736,1059993 4,4734723 0,5093984 0,24833 4,8503662 1,0951103 73,713696 0,103598 1,2351779 3,3998572 0,0222084 No L 84/4 EN Official Journal of the European Communities 26 . 3 . 97 Place of employment Economic parities July 1996 Exchange rates June 1 996 (") Weightings July 1 996 Ã ) Kazakhstan 0,0342607 0,031837 107,61 Kenya 1,1767997 1,8240187 64,52 Latvia (*) 0 0 0,00 Lebanon 47,0506759 49,3193924 95,40 Left Bank  Gaza Strip (*) 0 0 0,00 Lesotho 0,0703153 0,1392874 50,48 Liberia (*) 0 0,031837 0,00 Lithuania (*) 0 0 0,00 Madagascar 68,2662146 125,2348153 54,51 Malawi 0,1880859 0,4882336 38,52 Mali 13,9842377 16,4725649 84,89 Malta 0,009066 0,0116159 78,05 Mauritania 3,3068724 4,3023706 76,86 Mauritius 0,4316361 0,6136099 70,34 Mexico 0,1181044 0,2363899 49,96 Morocco 0,1961727 0,2803241 69,98 Mozambique 194,4173606 351,4938489 55,31 Namibia 0,0874029 0,1392874 62,75 Netherlands Antilles 0,0450799 0,0566701 79,55 New Caledonia 3,6821563 2,9949984 122,94 Niger 13,0819304 16,4725649 79,42 Nigeria 1,0355024 2,6266022 39,42 Norway 0,2576376 0,2080862 123,81 Pakistan 0,6604226 1,1055954 59,73 Papua New Guinea 0,0380214 0,0406058 93,64 Peru 0,0627747 0,0767578 81,78 Philippines 0,4918452 0,817929 60,13 Poland 716,1510829 849,5454932 84,30 Republic of Cape Verde 1,9902843 2,6755137 74,39 Romania 39,1804024 93,949643 41,70 Russia 0,0386537 0,031837 121,41 Rwanda (*) 0 9,6237128 0,00 Senegal 12,2688129 16,4725649 74,48 Sierra Leone 22,4305825 27,2643001 82,27 Slovakia 0,5873548 0,986096 59,56 Slovenia 3,6983593 4,4347865 83,39 Solomon Islands 0,0986771 0,1049043 94,06 Somalia f) 0 83,4097923 0,00 South Africa (Pretoria) 0,0848823 0,1392874 60,94 South Africa (The Cape) 0,0892687 0,1392874 64,09 South Korea 23,5938015 24,7917493 95,17 Sri Lanka (*) 0 0 0,00 Sudan 1,0457249 3,7854412 27,62 Suriname 7,0786481 12,7985256 55,31 Swaziland 0,0610639 0,1392874 43,84 Switzerland 0,0489475 0,0399074 122,65 Syria 0,9122293 1,3371487 68,22 SÃ £o TomÃ © and PrÃ ­ncipe (*) 0 0 0,00 Tanzania 8,3323384 18,5154326 45,00 Thailand 0,5818168 0,7861635 74,01 Togo 13,1436828 16,4725649 79,79 Tonga 0,0335283 0,0395695 84,73 Trinidad and Tobago 0,1006786 0,1885547 53,39 Tunisia 0,0191265 0,0305614 62,58 Turkey 1600,309282 2492,273951 64,21 Uganda 21,0489094 31,7803343 66,23 Ukraine 0,0343746 0,031837 107,97 United States of America (New York) 0,0297365 0,031837 93,40 United States of America (Washington) 0,0259319 0,031837 81,45 Uruguay 0,2185239 0,2476903 88,22 26. 3 . 97 r EN Official Journal of the European Communities No L 84/5 Place of employment Economic parities July 1996 Exchange rates June 1 996 Ã Weightings July 1996 f**) Vanuatu 3,4230266 3,5308241 96,95 Venezuela 6,573016 14,9195834 44,06 Vietnam 125,6336345 348,9305279 36,01 Western Samoa 0,0582731 0,0764584 76,22 Zaire 0 Q 1089,32461 9 0,00 Zambia 22,644138 39,1711387 57,81 Zimbabwe 0,1460063 0,3101833 47,07 (*) Not available. (") Bfr 1 = local currency. Georgia, Kazakhstan, Russia, Ukraine  US $ . (w) Brussels = 100 .